UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2008 LIVE CURRENT MEDIA INC. (Exact name of Registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 000-29929 (Commission File Number) 88-0346310 (IRS Employer Identification Number) 375 Water Street, Suite 645 Vancouver, British Columbia V6B 5C6 (Address of principal executive offices) Registrant’s telephone number, including area code: (604)453-4870 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below). o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13(e)-4(c)) This Form 8-K and other reports filed by the Company from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain forward looking statements and information that are based upon beliefs of, and information currently available to, the Company’s management as well as estimates and assumptions made by the Company’s management. When used in the
